                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SUMOTEXT CORP.,                                    Case No. 16-cv-01370-BLF
                                   8                    Plaintiff,
                                                                                            ORDER RE DEFENDANTS’
                                   9             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            SEAL DOCUMENTS AT TRIAL
                                  10     ZOOVE, INC., et al.,
                                                                                            [Re: ECF 423]
                                  11                    Defendants.

                                  12          Presently before the Court is Defendants’ request to seal certain exhibits that the parties
Northern District of California
 United States District Court




                                  13   may offer at trial. ECF 423. These documents were previously designated as Attorneys’ Eyes

                                  14   Only pursuant to the Protective Order in this case, and Defendants seek to maintain that restriction

                                  15   throughout trial. ECF 423 at 2; see ECF 205. Plaintiff Sumotext Corp. (“Sumotext”) opposes

                                  16   sealing. ECF 428. Having reviewed the parties’ submissions and the applicable sealing law, the

                                  17   Court GRANTS IN PART and DENIES IN PART Defendants’ administrative motion to seal.

                                  18     I.   LEGAL STANDARD

                                  19          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  20   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  21   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  22   U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this is a “common law right,”

                                  23   United States v. Doe, 870 F.3d 991, 996 (9th Cir. 2017), reflecting the American judicial system’s

                                  24   longstanding commitment to “the open courtroom,” Oliner v. Kontrabecki, 745 F.3d 1024, 1025

                                  25   (9th Cir. 2014). Accordingly, court records are generally subject to “a strong presumption in favor

                                  26   of access.” Id. (internal quotation marks omitted). In order to justify sealing such records, a

                                  27   litigant must show “compelling reasons” that “outweigh the general history of access and the

                                  28   public policies favoring disclosure.” Kamakana, 447 F.3d at 1178 (internal quotation marks
                                   1   omitted). Although a lesser showing of “good cause” suffices to seal documents not “more than

                                   2   tangentially related to the underlying cause of action,” that narrow “exception” is plainly

                                   3   inapplicable to trial exhibits. Ctr. for Auto Safety, 809 F.3d at 1099. “[T]he resolution of a

                                   4   dispute on the merits” at trial “is at the heart of the interest in ensuring the public’s understanding

                                   5   of the judicial process and of significant public events.” Kamakana, 447 F.3d at 1179 (internal

                                   6   quotation marks omitted). In order to justify sealing the exhibits at issue, then, Defendants must

                                   7   meet “the high threshold of showing that ‘compelling reasons’ support secrecy.” Id. at 1180;

                                   8   accord FTC v. DIRECTV, Inc., No. 15-CV-01129-HSG, 2017 WL 840379, at *1 (N.D. Cal. Mar.

                                   9   3, 2017).

                                  10          Compelling reasons justifying the sealing of court records generally exist “when such

                                  11   ‘court files might . . . become a vehicle for improper purposes,’” Kamakana, 447 F.3d at 1179

                                  12   (quoting Nixon, 435 U.S. at 598), such as: “to gratify private spite, promote public scandal,
Northern District of California
 United States District Court




                                  13   circulate libelous statements,” id.; “to release trade secrets,” id.; or “as sources of business

                                  14   information that might harm a litigant’s competitive standing,” Ctr. for Auto Safety, 809 F.3d at

                                  15   1097 (quoting Nixon, 435 U.S. at 598). On the other hand, “[t]he mere fact that the production of

                                  16   records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will

                                  17   not, without more, compel the court to seal its records.” Kamakana, 447 F.3d at 1178–79. The

                                  18   party seeking to seal a judicial record bears the burden of “articulat[ing] compelling reasons

                                  19   supported by specific factual findings.” Id. at 1182 (internal quotation marks omitted). The court

                                  20   must then “conscientiously balance the competing interests of the public and the party who seeks

                                  21   to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at 1097 (internal quotation

                                  22   marks and alterations omitted).

                                  23          In addition, in this district, all parties requesting sealing must comply with Civil Local

                                  24   Rule 79–5. That rule requires, inter alia, the moving party to “establish ... that the document, or

                                  25   portions thereof, are privileged, protectable as a trade secret or otherwise entitled to protection

                                  26   under the law.” Civ. L.R. 79–5(b). The request must also “be narrowly tailored to seek sealing

                                  27   only of sealable material.” Civ. L.R. 79–5(b). Section (d) lays out the procedural requirements for

                                  28   an administrative motion to seal, namely, a “declaration establishing that the document sought to
                                                                                          2
                                   1   be filed under seal, or portions thereof, are sealable,” a proposed order that “lists in table format

                                   2   each document or portion thereof that is sought to be sealed,” and an “unredacted version of the

                                   3   document” that “indicate[s], by highlighting or other clear method, the portions of the document

                                   4   that have been omitted from the redacted version.” Civ. L.R. 79–5(d).

                                   5    II.    DISCUSSION
                                   6           Defendants move to seal five documents on the parties’ joint trial exhibit list pursuant to

                                   7   Civil Local Rule 79-5. Specifically, Defendants seek to seal all five exhibits in their entirety. The

                                   8   Court addresses each exhibit in turn below.

                                   9           First, the Court DENIES Defendants’ request to seal ECF 423-2, a 2016 email between

                                  10   StarStar Mobile and a customer “containing information relating to pricing paid by a **

                                  11   customer,” ECF 423-1 ¶ 2. It is clear that price terms may be sealable. In In re Electronic Arts,

                                  12   298 Fed. Appx. 568, 569 (2008), the Ninth Circuit held that “pricing terms, royalty rates, and
Northern District of California
 United States District Court




                                  13   guaranteed minimum payment terms” in a licensing agreement constituted “business information

                                  14   that might harm a litigant’s competitive strategy” and, as such, should have been sealed under the

                                  15   compelling reasons standard. The court further observed that such information “falls within the

                                  16   definition of ‘trade secrets,’” which “may consist of any formula, pattern, device or compilation of

                                  17   information which is used in one’s business, and which gives him an opportunity to obtain an

                                  18   advantage over competitors who do not know or use it.” Id. (quoting Restatement of Torts § 757,

                                  19   cmt. b). And in Apple Inc. v. Samsung Electronics Co., 727 F.3d 1214, 1223 (2013), the Federal

                                  20   Circuit held that a trial court in this district had abused its discretion in refusing to seal portions of

                                  21   documents “containing detailed product-specific financial information, including costs, sales,

                                  22   profits, and profit margins.”

                                  23           The Court nevertheless finds that Defendants have failed to establish compelling reasons

                                  24   for sealing ECF 423-2. Although Defendants characterize the email as a “pricing discussion[]

                                  25   with [a] StarStar Mobile customer[],” the email discusses only historical prices that the customer

                                  26   had previously paid for Sumotext’s services. Although such information might be relevant to

                                  27   Defendants’ pricing decisions, the email itself reveals nothing about the prices Defendants offered

                                  28   to their customers. In other words, the email contains Sumotext’s pricing information, not
                                                                                           3
                                   1   Defendants’. Sumotext, for its part, does not seek to seal the email. ECF 428 at 2-3. The Court

                                   2   also notes that the prices are historical and not current; hence, the potential for future harm is not

                                   3   obvious. See DIRECTV, Inc., 2017 WL 840379, at *2. Meanwhile, Defendants have failed to

                                   4   explain how disclosure would cause significant competitive harm to them with any specificity.

                                   5   Under these circumstances, the compelling reasons standard has not been met.

                                   6          Second, the Court GRANTS the request to seal ECF 423-3. This exhibit is a due diligence

                                   7   report about Defendant Zoove, Inc. (“Zoove”). According to Defendants, it “contains highly

                                   8   detailed financial information concerning Zoove that would be damaging if known, even several

                                   9   years after the fact.” ECF 423-1 ¶ 3. The Court is persuaded that is the case. Due diligence

                                  10   reports are commonly prepared by companies considering an acquisition and thus typically

                                  11   involve detailed confidential data about the target business. Having reviewed the exhibit, the

                                  12   Court confirms that it contains, inter alia, the names of customers, see, e.g., ECF 423-3 at 1;
Northern District of California
 United States District Court




                                  13   itemized costs, see, e.g., id. at 2; invoice numbers and amounts, see, e.g., id. at 6; a monthly P&L

                                  14   from 2014 to 2015, see, e.g., id. at 23-26; accounts receivable, by customer, see, e.g., id. at 36-37;

                                  15   an annotated list of fixed assets, see, e.g., id. at 60-78. These are precisely the kinds of sensitive

                                  16   financial information that courts in this Circuit have found sealable under In re Electronic Arts and

                                  17   Apple v. Samsung. See, e.g., Cox v. Roadrunner Intermodal Servs., LLC, No.

                                  18   117CV01056DADBAM, 2019 WL 3202922, at *2 (E.D. Cal. July 16, 2019) (“Courts have found

                                  19   it appropriate to redact private financial information of competitive value.”); Johnstech Int’l Corp.

                                  20   v. JF Microtechnology SDN BHD, No. 14-CV-02864-JD, 2016 WL 4091388, at *3 (N.D. Cal.

                                  21   Aug. 2, 2016) (granting motion to seal “specific customer names and the percentage of business to

                                  22   those customers”); Van v. Language Line Servs., Inc., No. 14-CV-03791-LHK, 2016 WL

                                  23   3566980, at *2 (N.D. Cal. June 30, 2016) (sealing “the identities of Defendants’ clients, billing

                                  24   rates, billing amounts”); In re ConAgra Foods, Inc., No. CV1105379MMMAGRX, 2014 WL

                                  25   12577132, at *4 (C.D. Cal. July 11, 2014) (granting motion to seal “internal financial

                                  26   information,” such as a P&L for fiscal years 2008 to 2014). And although Defendants ask to seal

                                  27   the entire exhibit, the Court is satisfied that it does not include significant amounts of non-sealable

                                  28   information and that, consequently, the request is not overbroad.
                                                                                          4
                                   1          Plaintiff’s only argument in opposition of sealing is that Defendants “do not attempt to

                                   2   protect other financial spreadsheets and contracts with customers,” wherefore Plaintiff accuses

                                   3   Defendants of “cherry-pick[ing] documents.” ECF 428 at 3. But the Court will not fault

                                   4   Defendants for narrowly tailoring their request or speculate as to their motives for doing so.

                                   5   Where, as here, the Court has found that the document contains sealable business information, it

                                   6   would create perverse incentives to suggest that a narrow request undermines the need for sealing.

                                   7   The Court thus rejects this argument as to all the exhibits at issue in this motion.

                                   8          Third, the Court GRANTS the request to seal ECF 423-4, an amendment to a Reseller

                                   9   Agreement between StarStar Mobile and one of its current customers. The Court is typically

                                  10   reluctant to seal entire commercial agreements, which often contain pages upon pages of

                                  11   boilerplate terms and publicly information about the parties. It is difficult to see any competitive

                                  12   harm resulting from disclosure of such information. At the same time, however, the Court
Northern District of California
 United States District Court




                                  13   believes that essential, closely-negotiated or customer-specific terms are sealable under Ninth

                                  14   Circuit law, as they could be used by competitors to undercut the litigant or by potential customers

                                  15   to demand more favorable terms in negotiations. For instance, In re Electronic Arts involved

                                  16   “pricing terms, royalty rates, and guaranteed minimum payment terms” in a licensing agreement.

                                  17   Similarly, this Court has previously sealed “product rates, exclusivity requirements, and other

                                  18   confidential terms,” Nicolosi Distrib., Inc. v. Finishmaster, Inc., No. 18-CV-03587-BLF, 2018

                                  19   WL 3932554, at *3 (N.D. Cal. Aug. 16, 2018), and “confidentiality clauses, along with lists of the

                                  20   parties’ obligations and terms of payment,” Finisar Corp. v. Nistica, Inc., No. 13-CV-03345-

                                  21   BLF(JSC), 2015 WL 3988132, at *5 (N.D. Cal. June 30, 2015).

                                  22          The Court finds that the exhibit at hand primarily contains sealable contract terms. The

                                  23   short, two-page agreement appears to be tailored to a particular—and current—customer,

                                  24   regarding an idiosyncratic situation. It essentially lays out a specific payment schedule to deal

                                  25   with a problem that arose. Although the Court could require Defendants to unredact certain

                                  26   portions of the agreement, those portions would be too insignificant to have any probative value.

                                  27   The sealing request is, therefore, granted.

                                  28          Fourth, the Court GRANTS the request to seal ECF 423-5. This exhibit is a spreadsheet
                                                                                          5
                                   1   entitled “**Mobile Invoicing Schedule.” The spreadsheet appears to list StarStar Mobile’s

                                   2   customers, along with detailed information about the StarStar Mobile’s contract with each

                                   3   customer. For instance, the spreadsheet displays the StarStar numbers leased, the contract

                                   4   termination date, the billing method, and monthly billing amounts for 2017 and 2018. Under the

                                   5   case law already discussed, this information is sealable financial and customer data. See, e.g.,

                                   6   Van, 2016 WL 3566980, at *2 (sealing “the identities of Defendants’ clients, billing rates, billing

                                   7   amounts”).

                                   8           Fifth, the Court GRANTS the request to seal ECF 423-6, an internal email describing a

                                   9   deal that StarStar Mobile apparently proposed to one of its reseller customers. ECF 423-1 ¶ 6.

                                  10   This email lays out the key terms of a potential reseller agreement, akin to the one at ECF 423-4.

                                  11   Here, as there, the terms described are the essential parameters of the relationship, not incidental

                                  12   or secondary provisions. The email is therefore sealable for the same reason the agreement
Northern District of California
 United States District Court




                                  13   described therein would be.

                                  14   III.    ORDER
                                  15           For the foregoing reasons, the Court rules on Defendants’ administrative motion to seal as

                                  16   follows:

                                  17                 Document               Portion to be sealed                    Ruling
                                  18          ECF 423-2, Bates #          Entire document            DENIED.
                                  19          ZOOVE0006571
                                              ECF 423-3                   Entire document            GRANTED.
                                  20
                                              ECF 423-4, Bates # Entire document                     GRANTED.
                                  21          VHTSTARSTAR0002628
                                  22          ECF 423-5                   Entire document            GRANTED.
                                              ECF 423-6, Bates # Entire document                     GRANTED.
                                  23
                                              VHTSTARSTAR0003810
                                  24
                                               If introduced at trial, the exhibits at ECF 423-3, 423-4, 423-5, and 423-6 will be sealed.
                                  25
                                       Defendants have not specified the extent of sealing that they seek. Accordingly, in the absence of
                                  26
                                       a specific request, the Court imposes the following protections: (1) the exhibits will not be filed on
                                  27
                                       the public docket; (2) the exhibits will not be published to the gallery; and (3) witnesses who are
                                  28
                                                                                         6
                                   1   shown the exhibits will be subject to this order and advised by counsel to maintain the

                                   2   confidentiality of the information contained therein. However, (1) the exhibits will be published

                                   3   to the jury and to the counsel tables; (2) the courtroom will not be sealed; (3) witnesses will be

                                   4   permitted to testify orally about the exhibits in open court; and (4) the transcript will not be sealed.

                                   5          In addition, all copies of the exhibits filed at ECF 423—including ECF 423-2—in support

                                   6   of the administrative motion to seal will remain under seal. These documents were filed for the

                                   7   sole purpose of enabling the Court to determine whether the documents meet the standard for

                                   8   sealing at trial. The public interest in accessing these documents will only be triggered if the

                                   9   exhibits are actually offered at trial; otherwise, they will be irrelevant to the proceedings.

                                  10          Finally, the Court notes that this order concerns only the treatment of the above-listed

                                  11   exhibits at trial; it does not affect the designation of the exhibits as Attorneys Eyes Only (“AEO”).

                                  12   The Protective Order clearly states that “the confidentiality obligations imposed by [the Protective
Northern District of California
 United States District Court




                                  13   Order] shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                  14   otherwise directs”—“even after final disposition of this litigation.” ECF 205 at 3. The Court has

                                  15   not been presented with a ripe motion to lift or otherwise modify the Protective Order, ECF 205,

                                  16   as to these exhibits. See, e.g., Oracle USA, Inc. v. Rimini St., Inc., No. 2:10-CV-00106-LRH,

                                  17   2015 WL 3721687, at *1 (D. Nev. June 12, 2015). Indeed, Plaintiff does not appear to have

                                  18   challenged the AEO designation in accordance with the process described in the Protective Order,

                                  19   see ECF 205 at 6-7. The Protective Order thus remains binding.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 20, 2020

                                  22                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
